UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission File Number: 000-51458 HOKU CORPORATION (Exact name of Registrant as specified in its Charter) Delaware 99-0351487 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1288 Ala Moana Blvd., Ste. 220 Honolulu, Hawaii 96814 (Address of principal executive offices, including zip code) (808) 682-7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): ¨Large accelerated filer¨ Accelerated filerxNon-accelerated filer (Do not check if a smaller reporting company) ¨Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo Common Stock, par value $0.001 per share, outstanding as of February 18, 2011: 54,042,754 EXPLANATORY NOTE Hoku Corporation (the “Company”) is filing this Amendment No. 1 (“Amendment No. 1”) to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 (the “Report”) for the sole purpose of including a redacted version of Exhibit 10.10 (Change Order No. 5 dated August 17, 2010 between Hoku Corporation and JH Kelly, LLC) which was inadvertently omitted from the Report.Except for the foregoing, this Amendment No.1 does not amend the Report in any way and does not modify or update any disclosures contained in the Report, which continues to speak as of the original date of the Report. Accordingly, this Amendment No.1 should be read in conjunction with the Report and the Company’s other filings made with the Securities and Exchange Commission subsequent to the Report. Item 6. EXHIBITS Exhibit No. Exhibit Description Form FileNumber Exhibit Filing Date Filed Herewith Credit Agreement, datedAugust 16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 8/19/10 Credit Agreement, dated August26, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 8/30/10 Reimbursement Agreement, dated August26, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 8/30/10 Credit Agreement, dated September 16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 9/17/10 Reimbursement Agreement, dated September 16, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 9/17/10 Credit Agreement, dated October 8, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 10/12/10 Reimbursement Agreement, dated October 8, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 10/12/10 Credit Agreement, dated October18, 2010, between Hoku Corporation and China Construction Bank, Singapore Branch. 8-K 000-51458 10/20/10 Reimbursement Agreement, dated October18, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 10/20/10 10.10† Change Order No. 5 dated August 17, 2010 between Hoku Corporation and JH Kelly, LLC. * Certification of Chief Executive Officer required by Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended * Certification required of Chief Financial Officer as required by Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended * 32.1# Form 10-K Certification of Chief Executive Officer required by Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended 10-Q 000-51458 11/08/10 32.2# Form 10-K Certification of Chief Financial Officer required by Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended 10-Q 000-51458 11/08/10 † Confidential treatment has been requested for portions of this exhibit. These portions have been omitted from this Quarterly Report on Form 10-Q/A and have been filed separately with the Securities and Exchange Commission. # In accordance with Item 601(b)(32)(ii) of Regulation S-K and SEC Release Nos. 33-8238 and 34-47986, Final Rule: Management’s Reports on Internal Control Over Financial Reporting and Certification of Disclosure in Exchange Act Periodic Reports, the certifications furnished in Exhibits 32.1 and 32.2 hereto are deemed to accompany this Form 10-Q/A and will not be deemed “filed” for purposes of Section 18 of the Exchange Act. Such certifications will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates it by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized onFebruary 18, 2011. HOKU CORPORATION /s/ DARRYL S. NAKAMOTO Darryl S. Nakamoto Chief Financial Officer, Treasurer and Secretary (Principal Financial and Accounting Officer) INDEX OF EXHIBITS Exhibit No. Exhibit Description Form FileNumber Exhibit Filing Date Filed Herewith Credit Agreement, datedAugust 16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 8/19/10 Credit Agreement, dated August26, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 8/30/10 Reimbursement Agreement, dated August26, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 8/30/10 Credit Agreement, dated September 16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 9/17/10 Reimbursement Agreement, dated September 16, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 9/17/10 Credit Agreement, dated October 8, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. 8-K 000-51458 10/12/10 Reimbursement Agreement, dated October 8, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 10/12/10 Credit Agreement, dated October18, 2010, between Hoku Corporation and China Construction Bank, Singapore Branch. 8-K 000-51458 10/20/10 Reimbursement Agreement, dated October18, 2010, between Hoku Corporation and Tianwei New Energy Holdings Co., Ltd. 8-K 000-51458 10/20/10 10.10† Change Order No. 5 dated August 17, 2010 between Hoku Corporation and JH Kelly, LLC. * Certification of Chief Executive Officer required by Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended * Certification required of Chief Financial Officer as required by Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended * 32.1# Form 10-K Certification of Chief Executive Officer required by Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended 10-Q 000-51458 11/08/10 32.2# Form 10-K Certification of Chief Financial Officer required by Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended 10-Q 000-51458 11/08/10 † Confidential treatment has been requested for portions of this exhibit. These portions have been omitted from this Quarterly Report on Form 10-Q/A and have been filed separately with the Securities and Exchange Commission. # In accordance with Item 601(b)(32)(ii) of Regulation S-K and SEC Release Nos. 33-8238 and 34-47986, Final Rule: Management’s Reports on Internal Control Over Financial Reporting and Certification of Disclosure in Exchange Act Periodic Reports, the certifications furnished in Exhibits 32.1 and 32.2 hereto are deemed to accompany this Form 10-Q/A and will not be deemed “filed” for purposes of Section 18 of the Exchange Act. Such certifications will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates it by reference.
